             Case 18-23239-RBR          Doc 16     Filed 11/28/18     Page 1 of 1

                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                            FORT LAUDERDALE DIVISION
                                 www.flsb.uscourts.gov

In re:                                                              Case No.: 18-23239-RBR
Syed S. Bukhari and
Saeeda Bukhari,                                                     Chapter 7

               Debtor.              /

                          CERTIFICATE OF SERVICE (DE 15)

       I HEREBY CERTIFY that a true and correct copy of Notice Of Hearing was sent to the
following parties on the date and in the manner so stated:

VIA CM/ECF on 11/28/2018

Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov

Chad S. Paiva
trustee@gmlaw.com, katrina.bankert@gmlaw.com;leslie.marder@gmlaw.com;ecf.alert+Paiva@
titlexi.com

VIA U.S. MAIL on 11/28/2018

Syed S. Bukhari and Saeeda Bukhari, 16163 NW 12th Street, Pembroke Pines, FL 33028

Nationstar Mortgage d/b/a Mr. Cooper, c/o Jay Bray, President and CEO, 8950 Cypress Waters
Blvd., Coppell, TX 75019


Dated: November 28, 2018

                                                    VAN HORN LAW GROUP, P.A.
                                                    330 N Andrews Ave., Suite 450
                                                    Fort Lauderdale, FL 33301
                                                    Telephone: (954) 765-3166
                                                    Facsimile: (954) 756-7103
                                                    Email: Chad@cvhlawgroup.com

                                                 By: /s/ Chad T. Van Horn, Esq.
                                                    Chad T. Van Horn, Esq.
                                                    Florida Bar No. 64500
